Citation Nr: 0321784	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  The propriety of the initial 60 percent rating assigned 
following the grant of service connection for chronic fatigue 
syndrome (CFS).

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1978.

This appeal arises from a July 1991 rating action that denied 
service connection for acne and an acquired psychiatric 
disorder.  A Notice of Disagreement (NOD) was received in 
September 1991, and a Statement of the Case (SOC) was issued 
in May 1992.  A Substantive Appeal was received in June 1992.

This appeal also arises from a February 1994 rating action 
that granted service connection for CFS and assigned an 
initial 30 percent rating from July 1990.  A NOD with the 30 
percent rating was received in May 1994, and a Supplemental 
SOC (SSOC) was issued in March 1995.  By rating action of 
December 1995, an initial 60 percent rating for CFS was 
assigned from July 1990.  SSOCs were issued in December 1995, 
March and September 1997, and March and October 2000.  
Inasmuch as a higher rating is available for CFS, and the 
veteran is presumed to seek the maximum available benefit for 
this disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

This appeal also originally arose from a March 1997 rating 
action that denied SMC based on the need for regular A&A or 
at the housebound rate.  A NOD was received in May 1997, and 
a SOC was issued in September 1997, but the veteran did not 
perfect her appeal by filing a Substantive Appeal.  This 
appeal currently arises from a January 2000 rating action 
that denied SMC based on the need for regular A&A or at the 
housebound rate.  A NOD was received in March 2000, and a 
SSOC was issued in October 2000.  A Substantive Appeal was 
received in December 2000.  A SSOC was issued in December 
2001.

In June 2002, the veteran testified during a Board of 
Veterans' Appeals (Board) hearing before the undersigned in 
Washington, D.C.; a transcript of that hearing has been 
associated with the claims file.

In January 2003, the Board granted the veteran's motion to 
advance this appeal on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2002).  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

Review of the claims file indicates that additional pertinent 
VA and private medical records were received by the Board 
subsequent to the issuance of the last SSOC in December 2001.  
As this evidence must be considered by the RO in the first 
instance, a SSOC reflecting such consideration must be 
issued.  See 38 C.F.R. § 19.31.  

The record also reflects that the veteran has been treated at 
the VA Medical Center (VAMC) in Washington, D.C.  Thus, the 
RO must obtain and associate with the claims file all 
pertinent outstanding medical records from that facility from 
July 2002 to the present time, as well as undertake efforts 
to obtain all pertinent outstanding medical records from all 
other sources identified by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159.  In this regard, 
the Board notes that in January 2003 the veteran identified 
the names and addresses of private medical providers who 
treated her in and post service, as well as furnished 
information about additional military facilities that may 
have custody of additional medical records of her in-service 
treatment.  The RO should attempt to obtain all these 
records.  .

After all of the abovementioned records development has been 
accomplished to the extent possible, the RO should arrange 
for the veteran to undergo VA dermatology and psychiatric 
examinations to determine the nature, extent, and etiology of 
any current acne and acquired psychiatric disorder, 
respectively.  The veteran is hereby advised that failure to 
report for any such scheduled examination, without good 
cause, may well result in a denial of the claims.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran fails to report for any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of examination(s) sent to her and her 
representative.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Washington, D.C. VAMC furnish copies of 
all records of medical treatment and 
evaluation of the veteran for acne and a 
psychiatric disorder from July 2002 to 
the present time.  The RO should follow 
the procedures of 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should under all appropriate 
action to obtain and associate with the 
claims file the following all medical 
records of treatment of the veteran for 
acne and a psychiatric disorder during 
military service from the Robert 
Farrelly, M.D., PMS, at his office in 
North Cumberland, Rhode Island from 1975 
to 1977.  The RO should also directly 
contact each of the following military 
facilities (or the current custodian of 
their medical records) and request all 
records of treatment of the veteran for 
acne and a psychiatric disorder from July 
1972 to May 1978, and a report of 
physical examination at the time of 
separation from service in approximately 
May 1998: Fort McClellan, Alabama 36201; 
Fort Monroe, Virginia 23351; Fort Hood, 
Texas 76544; Fort George Meade, Maryland; 
the Providence, Rhode Island, District 
Recruiting Command; the Boston, 
Massachusetts District Recruiting 
Command; and Fort Devens, Massachusetts.  
The RO should follow the procedures of 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
cannot be found, or they have been 
destroyed, the RO should request specific 
confirmation of such fact. 

3.  The RO should utilize VA Forms 21-
4142 signed by the veteran in January 
2003 and request copies of all records of 
her treatment by the following medical 
providers: Robert Farrelly, M.D., PMS, at 
his office in North Cumberland, Rhode 
Island from 1975 to 1977; Ann M. 
Lindgren, M.D., 6410 Rockledge Drive, 
Suite 402, Bethesda, Maryland 20817 from 
1998 to the present time; and Drs. David 
Satinsky and David Katz, Neurology 
Center, PA, 1201 Seven Locks Road, Suite 
101, Rockville, Maryland 20854 from 1987 
to 1990 and from 1997 to the present 
time.  The RO should follow the 
procedures of 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should furnish the veteran and 
her representative a letter notifying the 
veteran of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (and that requested, 
but not yet received) that is pertinent 
to the claims, and specific notice as to 
the type of evidence necessary to 
substantiate those claims. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
other medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite her to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.

4.  After the veteran responds (or a 
reasonable time period for her response 
has expired), the RO should assist her in 
obtaining any additional evidence 
identified by following the procedures 
set forth in  38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  Also after the veteran responds (or a 
reasonable time period for her response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for her to 
undergo VA dermatology and psychiatric 
examinations to obtain information as to 
the nature, extent, and etiology of any 
current acne and acquired psychiatric 
disorder, respectively.  The entire 
claims file must be made available to 
each physician designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated clinical tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  Each examiner should set 
forth all examination findings and the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

The dermatology examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any current acne 
was incurred or aggravated during the 
veteran's military service.  If acne is 
found to have pre-existed service, the 
examiner should also render an opinion as 
to whether the acne increased in severity 
during service, and, if so, whether such 
increase was beyond the natural 
progression of the disorder.  If in-
service aggravation of any pre-existing 
acne is found, the examiner should 
comment as to whether the increase in 
severity or acceleration in progress was 
that normally to be expected by reason of 
the inherent character of the disease, 
aside from any extraneous or contributing 
cause or influence peculiar to military 
service.  

The psychiatric examiner should render an 
opinion, consistent with sound medical 
principles, as to (a) whether the veteran 
currently has an acquired psychiatric 
disorder that is separate and distinct 
from symptoms that are manifestations of 
her service-connected CFS, and if so, (b) 
whether it is at least as likely as not 
that such acquired psychiatric disorder 
is the result of injury or disease 
incurred or aggravated during the 
veteran's military service.  

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination(s) sent to her and her 
representative.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  After accomplishing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate).

10.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and her representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and her 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


